
	

114 HR 4470 : Safe Drinking Water Act Improved Compliance Awareness Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4470
		IN THE SENATE OF THE UNITED STATES
		February 11, 2016ReceivedJuly 14, 2016Read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Safe Drinking Water Act with respect to the requirements related to lead in drinking
			 water, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Drinking Water Act Improved Compliance Awareness Act. 2.Enforcement of drinking water regulationsSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended—
 (1)in the header, by inserting States, the Administrator, and before persons served; (2)in paragraph (1)—
 (A)in subparagraph (C), by striking paragraph (2)(E) and inserting paragraph (2)(F); and (B)by adding at the end the following:
					
 (D)Notice of any exceedance at the 90th percentile of a lead action level in a regulation promulgated under section 1412.;
 (3)in paragraph (2)— (A)in subparagraph (B), by striking subparagraph (D) and inserting subparagraph (E);
 (B)in subparagraph (C)— (i)in the header, by striking Violations and inserting Notice of violations;
 (ii)in the matter preceding clause (i)— (I)by inserting , and each exceedance described in paragraph (1)(D), after for each violation; and
 (II)by inserting or exceedance after Each notice of violation; (iii)by inserting or exceedance after the violation each place it appears; and
 (iv)in clause (iv)— (I)in subclause (I), by striking broadcast media and inserting media, including broadcast media,;
 (II)in subclause (II)— (aa)by striking in a newspaper of general circulation serving the area and inserting for circulation in the affected area, including in a newspaper of general circulation serving the area,; and
 (bb)by striking or the date of publication of the next issue of the newspaper; and (III)in subclause (III), by striking in lieu of notification by means of broadcast media or newspaper;
 (C)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and (D)by inserting after subparagraph (C) the following:
					
 (D)Notice by AdministratorIf, after 24 hours after the Administrator’s notification under subsection (a)(1)(A), the State with primary enforcement responsibility or the owner or operator of the public water system has not issued a notice that is required under subparagraph (C) for an exceedance described in paragraph (1)(D), the Administrator shall issue such required notice pursuant to this paragraph.;
 (4)in paragraph (3)(B)— (A)by striking subparagraph (A) and and inserting subparagraph (A),; and
 (B)by striking subparagraph (C) or (D) of paragraph (2) and inserting subparagraph (C) or (E) of paragraph (2), and notices issued by the Administrator with respect to public water systems serving Indian Tribes under subparagraph (D) of such paragraph;
 (5)in paragraph (4)(B)— (A)in clause (ii), by striking the terms and inserting the terms action level,; and
 (B)in clause (iii), by striking and (IV) and inserting (IV) the action level for the contaminant, and (V); and (6)by adding at the end the following:
				
					(5)Exceedance of safe lead level
 (A)Strategic planNot later than 120 days after the date of enactment of this paragraph, the Administrator shall, in collaboration with owners and operators of public water systems and States, establish a strategic plan for how the Administrator, a State with primary enforcement responsibility, and owners and operators of public water systems shall conduct targeted outreach, education, technical assistance, and risk communication to populations affected by lead in a public water system, including dissemination of information described in subparagraph (C).
						(B)EPA initiation of notice
 (i)Forwarding of data by employee of EPAIf the Environmental Protection Agency develops or receives, from a source other than the State or the public water system, data, which meets the requirements of section 1412(b)(3)(A)(ii), indicating that the drinking water of a person served by a public water system contains a level of lead that exceeds a lead action level promulgated under section 1412, the Administrator shall require an appropriate employee of the Agency to forward such data to the owner or operator of the public water system and to the State in which the exceedance occurred within a time period established by the Administrator.
 (ii)Dissemination of information by owner or operatorIf an owner or operator of a public water system receives a notice under clause (i), the owner or operator, within a time period established by the Administrator, shall disseminate to affected persons the information described in subparagraph (C).
							(iii)Consultation
 (I)DeadlineWith respect to an exceedance at the 90th percentile of a lead action level in a regulation promulgated under section 1412, if the owner or operator of the public water system does not disseminate, in the time period established by the Administrator, the information described in subparagraph (C), as required under clause (ii), not later than 24 hours after becoming aware of such failure to disseminate, the Administrator shall consult, within a period not to exceed 24 hours, with the applicable Governor to develop a plan, in accordance with the strategic plan, to disseminate such information to affected persons within 24 hours of the end of such consultation period.
 (II)DelegationThe Administrator may only delegate the duty to consult under this clause to an employee of the Environmental Protection Agency who is working in the Office of Water, at the headquarters of the Agency, at the time of such delegation.
 (iv)Dissemination by AdministratorThe Administrator shall, as soon as reasonably possible, disseminate to affected persons the information described subparagraph (C) if—
 (I)the Administrator and the applicable Governor do not agree on a plan described in clause (iii)(I) during the consultation period under such clause; or
 (II)the applicable Governor does not disseminate the information within 24 hours of the end of such consultation period.
 (C)Information requiredInformation required to be disseminated under this paragraph shall include a clear explanation of the exceedance of a lead action level, its potential adverse effects on human health, the steps that the owner or operator of the public water system is taking to correct the exceedance, and the necessity of seeking alternative water supplies until the exceedance is corrected.
 (6)PrivacyAny notice under this subsection to the public or an affected person shall protect the privacy of individual customer information..
 3.Prohibition on use of lead pipes, solder, and fluxSection 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) is amended— (1)by amending subsection (a)(2)(A) to read as follows:
				
					(A)In general
 (i)Identification and noticeEach owner or operator of a public water system shall identify and provide notice to persons who may be affected by—
 (I)lead contamination of their drinking water where such contamination results from— (aa)the lead content in the construction materials of the public water distribution system; or
 (bb)corrosivity of the water supply sufficient to cause leaching of lead; or (II)an exceedance at the 90th percentile of a lead action level in a regulation promulgated under section 1412.
 (ii)Manner and formNotice under this paragraph shall be provided in such manner and form as may be reasonably required by the Administrator. Notwithstanding clause (i)(II), notice under this paragraph shall be provided notwithstanding the absence of a violation of any national drinking water standard.; 
 (2)in subsection (b)(2)— (A)by striking The requirements and inserting the following:
					
 (A)In generalThe requirements; and (B)by adding at the end the following: “Enforcement of such requirements shall be carried out by a State with primary enforcement responsibility or the Administrator, as appropriate.
					
 (B)Notification by AdministratorIn the case of an exceedance described in subsection (a)(2)(A)(i)(II), if the public water system or the State in which the public water system is located does not notify the persons who may be affected by such exceedance in accordance with subsection (a)(2), the Administrator shall notify such persons of such exceedance in accordance with subsection (a)(2), including notification of the relevant concentrations of lead. Such notice shall protect the privacy of individual customer information.; and
 (3)by adding at the end the following:  (f)Public education (1)In generalThe Administrator shall make information available to the public regarding lead in drinking water, including information regarding—
 (A)risks associated with lead in drinking water; (B)the likelihood that drinking water in a residence may contain lead;
 (C)steps States, public water systems, and consumers can take to reduce the risks of lead; and (D)the availability of additional resources that consumers can use to minimize lead exposure, including information on how to sample for lead in drinking water.
 (2)Vulnerable populationsIn making information available to the public under this subsection, the Administrator shall carry out targeted outreach strategies that focus on educating groups within the general population that may be at greater risk than the general population of adverse health effects from exposure to lead in drinking water..
			
	Passed the House of Representatives February 10, 2016.Karen L. Haas,Clerk
